DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6, 8-10 and 11 are allowed.
The following is an examiner’s statement of reasons for allowance: Maurer US 2009/0060662 is the closest art of record.
In regards to claim 1, Maurer discloses as on Figure 1, a cutting assembly (see Figure 1) comprising: a tool holder (10) including a tool holder body having a rear coupling end, a front end, a tool holder central axis around which the tool holder is rotatable (paragraph [0008] and claim 4), and at least a first and a second tool mounting recess (note that there are at least 3 mounting recesses 26), wherein the tool holder central axis extends through the tool holder body between the front end and the rear coupling end, and wherein each tool mounting recess (26) includes an opening (refer to the opening of 26 as on Figure 1) being at least partly located in a surface of the front end and spaced apart from the tool holder central axis (as shown in Figure 1); and at least a first and a second cutting tool (18) for milling, each cutting tool (18) including a cutting tool body having a shank (20) at a rear end, a cutting portion (22) at a front end, which cutting portion comprising one peripheral cutting edge, and a cutting tool axis extending through the shank and the cutting portion, wherein the shank (20) of the first cutting tool (18) is arranged in the first tool mounting recess (26) and the shank of the second cutting tool (18) is arranged in the second tool mounting recess (26), such that at least a part of the cutting portion of each cutting tool extends from the tool holder (see Figure 2), wherein an operational region of the cutting portion of each cutting tool is primarily facing outwards, in a radial direction, from the tool holder central axis, (see Figures 1 and 4), wherein each of the first and second tool mounting recesses (26) includes a tool alignment arrangement including a screw (32) and threaded hole (30) in the tool holder body (see Figure 1), the threaded hole (3) extending from the tool mounting recess (26) to a peripheral surface of the tool holder body (see Figure 1 and refer to paragraph 0019]), and wherein each shank (20) of the first and second cutting tools (18) includes an interlocking feature (flat surface on which screw 32 is being abutted against) for each peripheral cutting edge of the cutting portion (note that there is at least one flat surface for at least one peripheral cutting edge), each interlocking feature being arranged to interlock (when clamped in place) with a respective tool alignment arrangement such that each of the first and second cutting tools (18) is non-rotatably (see paragraphs [0018-0019]) arranged in a respective tool mounting recess (26) with the corresponding peripheral cutting edge being in a predefined position (see Figure 4) with respect to the tool holder body, the tool holder body Including a plurality of recessed parts extending along an outer surface of the tool holder body (Figure 1, refer to the recessed parts on which threaded bore 30 is being formed at), and wherein each threaded hole (30) opens into a respective recessed part of the tool holder body. 
Maurer fails to disclose that each shank of the first and second cutting tools includes an interlocking feature formed in the shank, the interlocking feature being associated with each respective peripheral cutting edge of the plurality of peripheral cutting edges of the cutting portion of each of the first and second cutting tools.
A modification of the device of Maurer to have the missing limitations above would require a non-obvious structural modification of the device that would change the way that the device is intended to function.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE N RAMOS whose telephone number is (571)272-5134. The examiner can normally be reached Mon-Thu 7:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE N RAMOS/Primary Examiner, Art Unit 3722